Case 2:20-cv-00074-JPH-MJD Document 22 Filed 09/15/20 Page 1 of 3 PageID #: 171




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

 TYRONE L. JONES,                                       )
                                                        )
                              Plaintiff,                )
                                                        )
                         v.                             )      No. 2:20-cv-00074-JPH-MJD
                                                        )
 RICHARD BROWN,                                         )
 KEVIN GILMORE,                                         )
 BRIAN PEEK,                                            )
 ANDREA MASON,                                          )
 ROCKY PADGETT,                                         )
 PORTER,                                                )
 LITTLEJOHN,                                            )
                                                        )
                              Defendants.               )


                                              ORDER

                                                  I.

        The plaintiff's motion for case status, dkt [16], is granted to the extent that the information

 in this Order is now provided.

                                                  II.

        The Amended Complaint was screened on April 27, 2020. Dkt. 10. The Screening Entry

 dismissed any claims based on the theory that the defendants breached or interfered with a contract

 for failure to state a claim upon which relief may be granted due to a lack of factual allegations.

 Defendant Mr. Peek was dismissed because the contract claim was the only claim alleged against

 him. In response, Plaintiff Tyrone L. Jones, filed a motion to reconsider.

        The motion to reconsider provides a more definite statement of his claim which is

 now understood as follows: Mr. Jones alleges that the defendants tortiously interfered

 with his apprenticeship contract in violation of Indiana law. He seeks compensatory and

 punitive damages.
                                                  1
Case 2:20-cv-00074-JPH-MJD Document 22 Filed 09/15/20 Page 2 of 3 PageID #: 172




 The motion to reconsider, dkt [13], is granted to the extent that this state law claim shall be

 permitted to proceed at this time against all defendants including defendant Brian Peek.

        The clerk is directed to update the docket to reflect that Brian Peek, Director, Addiction

 Recovery is once again a defendant in this action.

                                                III.

        Defendant Rocky Padgett's motion for time to answer the amended complaint, dkt [20], is

 granted. All defendants shall have 28 days from the date this Order is docketed in which to file

 an Answer to the Amended Complaint, including the claim for tortious interference which was

 previously dismissed but is now reinstated.

                                                IV.

        The clerk is directed pursuant to Fed. R. Civ. P. 4(c)(3) to issue process to defendant Brian

 Peek in the manner specified by Rule 4(d). Process shall consist of the amended complaint filed

 on March 11, 2020, dkt [8], applicable forms (Notice of Lawsuit and Request for Waiver of Service

 of Summons and Waiver of Service of Summons), and this Order.

        The clerk is directed to serve the Indiana Department of Correction employee

 electronically.

 SO ORDERED.

Date: 9/15/2020




                                                 2
Case 2:20-cv-00074-JPH-MJD Document 22 Filed 09/15/20 Page 3 of 3 PageID #: 173




 Distribution:

 TYRONE L. JONES
 129441
 PENDLETON - CORRECTIONAL INDUSTRIAL FACILITY
 CORRECTIONAL INDUSTRIAL FACILITY
 Electronic Service Participant – Court Only

 All Electronically Registered Counsel

 Electronic service to Indiana Department of Correction:
        Brian Peek, Director Addiction Recovery
        at Wabash Valley Correctional Facility




                                               3
